Defendant demonstrated that it paid plaintiff the full benefit of her late husband’s life insurance policy and that therefore there was no breach of contract. We reject plaintiffs attempt to assert a cause of action for tortious conduct based on defendant’s initial conclusion that the policy had lapsed and its ensuing, very brief, investigation, which resulted in the issuance of a check to plaintiff (see Royal Indem. Co. v Salomon Smith Barney, 308 AD2d 349 [1st Dept 2003]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Moskowitz, De-Grasse, Manzanet-Daniels and Clark, JJ.